UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NUMBER: 333-152376 TRIANGLE ALTERNATIVE NETWORK INCORPORATED (Exact name of registrant as specified in its charter) DELAWARE 26-2691611 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) incorporation or organization) 230 North Park Blvd Suite 104 Grapevine, TX (Address of principal executive offices) (Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE (817) 416-2533 (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of July 15, 2010, there were 3,208,250 shares of common stock, par value $0.005, issued and outstanding. TRIANGLE ALTERNATIVE NETWORK INCORPORATED TABLE OF CONTENTS PART I FINANCIAL INFORMATION 2 ITEM 1 Financial Statements 3 ITEM 2 Management's Discussion and Analysis ofFinancial Condition and Resultsof Operations. 8 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 9 ITEM 4T Controls and Procedures 9 PART II OTHER INFORMATION 10 ITEM 1 Legal Proceedings 10 ITEM 1A Risk Factors 10 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 10 ITEM 3 Defaults Upon Senior Securities 10 ITEM 4 Submission of Matters to a Vote of Security Holders 10 ITEM 5 Other Information 10 ITEM 6
